Citation Nr: 1130476	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  03-29 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 (West 2002) for status post left forearm motor nerve damage with loss of use associated with coronary artery disease, status post coronary bypass grafting surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2006, the Board denied the Veteran's claim.  He appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2007, the Court issued a decision that vacated the Board's decision and remanded the case to the Board for readjudication and the issuance of a new decision consistent with the Court's decision.  The Board remanded the case for additional development in May 2008 and February 2010.  

The Veteran testified at a RO hearing in June 2004; the transcript is of record.  


FINDINGS OF FACT

1.  Prior to undergoing coronary bypass grafting surgery in July 2000, the Veteran was informed of the risks involved in the procedure, and gave his consent to undergo the procedure.

2.  The Veteran's left forearm motor nerve damage with loss of use was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault as a result of VA hospital treatment, or the result of an event not reasonably foreseeable.




CONCLUSION OF LAW

Entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151 for post left forearm motor nerve damage with loss of use is not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in March 2003, July 2003, January 2005, May 2008, and April 2010, VA provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the May 2008 notice letter informed the Veteran as to the evidence necessary to support a disability rating and effective date.

Because the notice pursuant to Dingess came after the initial adjudication of the claim, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing deficiency was remedied by the fact that the Veteran's claim was readjudicated by the Appeals Management Center in June 2011, after proper VCAA notice was provided and after the Veteran had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, and VA examination reports.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its February 2010 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Specifically, the February 2010 Board remand instructed the RO to provide the Veteran with a VA examination to determine whether the Veteran's left forearm motor nerve damage is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical, or surgical treatment, or due to an event not reasonably foreseeable.  The Board finds that the RO has complied with the Board's instructions and that the April 2010 VA examination report substantially complies with the Board's February 2010 remand directives.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the § 1151 issue on appeal.

Criteria & Analysis

The Veteran contends that he has suffered additional disability due to coronary bypass grafting surgery that was performed at a VA Medical Center (VAMC) in July 2000.  

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a).

Although claims for 38 U.S.C.A. § 1151 benefits are not based upon actual service connection, there are similarities in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).  A claim for 38 U.S.C.A. § 1151 benefits must be supported by medical evidence of a current disability and medical evidence that the current disability resulted from VA hospitalization, medical examination, or treatment.

Applicable regulation provides that where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization, medical or surgical treatment, or examination, compensation will be payable for such additional disability.  38 C.F.R. § 3.361.

38 C.F.R. § 3.361(c) states that claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

In essence, a claimed disability is a qualifying additional disability if such disability was not the result of the veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The evidence of record reflects that the Veteran underwent surgery in July 2000 at a VA medical facility, in which his left radial artery was harvested from his forearm and used to perform coronary artery bypass grafting.  The operative report indicates that the Veteran tolerated the procedure well and was transferred to the surgical intensive care unit for further recovery.  It also notes that there were no complications.  All of the Veteran's incisions were clean, dry, and intact.  There was no drainage and no complaints of shortness of breath.  

A pre-procedure/informed consent form, dated in June 2000, notes that the treatment and/or procedure (cardiac catheterization) had been discussed with the patient, alternatives were discussed, and major risks and benefits were discussed.  The Veteran's consent was obtained freely without fraud, duress, or coercion, and the form was signed and dated by the physician.  There were several risks explicitly written on the form, to include myocardial infarction, cerebrovascular accident, death, vascular injury, as well as non-specified "less major complications."  Several of the complications are illegible.

A June 2000 VA treatment record reflects a notation that the heart catheterization was discussed in detail and the Veteran consented.  

Another June 2000 consent form regarding anesthesia for cardiac catheterization is signed and dated by the Veteran, the physician, and a witness.  This form lists the following possible complications:  stroke, heart attack, damage to blood vessels and/or nerves of the leg, loss of leg, kidney failure, bleeding complications, allergic reactions, infection, and possibility of death.  It was specifically noted that this was not an exhaustive list of the possible complications of the procedure.  

A July 11, 2000 consent form regarding the anesthesia and the coronary artery bypass surgery notes that the Veteran was counseled regarding the procedure.  The form indicates that he understood the nature of the procedure, attendant risks involved, and expected results.  No specific risks are spelled out on the form.  However, the Veteran signed the form, and the form indicates that he was counseled and that he consented freely without fraud, duress, deceit, or coercion.  

In January 2001, the Veteran reported a three month history of needle-like pain in his wrist.  He was noted to be wearing a wrist brace.  It was noted that nerve or tendon impingement from scar tissue needed to be ruled out.

In April 2001, he reported that his wrist pain had been ongoing for eight months.  

An April 2001 note from the chief of vascular surgery noted that the symptoms reported did seem to relate to a complication of the surgery.  It was suggested that testing be accomplished to assess the ulnar artery.  It was noted that the surgery is usually well tolerated in there is good collateral perfusion through the ulnar artery.  

EMG studies from October 2001 showed bilateral median nerve entrapment consistent with carpal tunnel syndrome.  The October 2001 report also notes a diagnosis of DeQuervain's disease on the left.  

A May 2003 VA examination report notes that the Veteran began having severe pain localized at the distal end of the left radial artery incision about a month after that radial artery was removed, and that pronation, supination, and movement of the thumb caused the pain to increase.  The diagnosis was noted to be severe neuralgia which followed the harvesting of the left radial artery in spite of the fact that all major nerves appear to be intact.  The examiner opined that there is a relationship between the harvesting of the left radial artery and the pain problem, but there is no evidence of VA being at fault in this matter and this pain is a feasible consequence.

An April 2010 VA examination report notes that the entire claims file was reviewed, to include the surgical reports, informed consent documents, and entire medical history.  The examiner noted that the Veteran underwent coronary artery bypass graft surgery, which was preceded by a cardiac catheterization.  The Veteran developed a left wrist and arm disability with significant wrist pain subsequent to that surgery.  Neurological studies revealed carpal tunnel syndrome, mild sensory neuropathy, and possibly tendinitis in his wrist.  After reviewing the claims file, the examiner stated that there is no evidence that there was any carelessness, negligence, or other evidence to support the § 1151 claim against VA.  The examiner opined that complications happen from surgery and anesthesia, and the Veteran did receive informed consent about such complications.  This is an unfortunate complication that does happen.  The mere fact that it did happen does not mean negligence occurred, and no negligence occurred in this case.

Based on the medical evidence above, the Board finds there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the coronary bypass grafting surgery in July 2000.  There is no competent medical review establishing that the care provided by VA was unreasonable or inappropriate.  In addition, there is no evidence showing that the claimed additional disability is the result of an accident.  Instead, the complication that the Veteran suffers from is a known complication, and he signed a consent form acknowledging the risks involved in the procedure.  This was not a situation where the result was not reasonably foreseeable.  

The Board notes that the criteria relating to consent does not require that the Veteran consent to every portion of the surgery.  Rather, the regulation states that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault will only be established if VA furnished the surgical treatment without the Veteran's consent.  38 C.F.R. § 3.361(d).  In this case, based on the medical opinions of record, the resulting disability from the surgery was a known complication of the surgery, and as opined by the medical experts was not due to the carelessness, negligence, lack of proper skill, error in judgment on the part of the surgeons.  

With regard to the Veteran's contentions, the Board assigns greater probative value to the medical opinions of record than to the opinion of the Veteran.  In some circumstances, lay evidence constitutes competent evidence to establish a medical fact, such as hearing loss or pain.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, here, the Board finds that the question of whether the Veteran has additional disability in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment or surgery, or due to an event not reasonably foreseeable, are complex medical issues that are beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to attest to his symptomatology experienced post-surgery and while such assertions are credible, the Veteran is not competent to attest to whether he has an additional disability or the circumstances surrounding the cause of the disability, as he does not have the appropriate expertise to provide an opinion which requires medical knowledge.  

In this regard, the medical opinions of record weigh against the claim.  Specifically, the April 2010 VA examiner, who thoroughly reviewed all medical evidence and discussed the sequence of events, opined that the evidence failed to show that the Veteran's left forearm disability was caused by any by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in treating the Veteran, or by an event not reasonably foreseeable.  Instead, the VA examiner pointed out that this type of complication does happen; it is reasonably foreseeable.  The Veteran was informed of the risks, and in this particular case, a complication did occur.  Because it occurred does not mean VA is at fault or was negligent.  This type of complication occurs in some patients and while it is certainly unfortunate, it is not the result of by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in treating the Veteran, or by an event not reasonably foreseeable. 

The May 2003 VA examiner also did not find the additional disability to be the fault of VA.  The examiner felt that there was definitely a relationship between the severe neuralgia and the harvesting of the left radial artery; however, it was noted to be a feasible consequence of such a procedure.  There is no medical opinion in favor of the claim.  

In sum, the competent evidence in this case reflects that the Veteran has residual disability associated with the coronary bypass grafting surgery.  The medical evidence of record is in concurrence and shows that such disability is a known complication of the surgery performed.  As such, it is an event not reasonably unforeseeable.  Reliable evidence to the contrary has not been presented.  Moreover, there is no evidence that the left forearm disability resulted from VA carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of the surgical, medical or hospital care.  What occurred was an event reasonably foreseeable, for which informed consent was obtained in order to proceed with the surgery.  Therefore, compensation under § 1151 is not warranted for status post left forearm motor nerve damage with loss of use associated with coronary artery disease, status post coronary bypass grafting surgery.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151.


ORDER

Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for status post left forearm motor nerve damage with loss of use associated with coronary artery disease, status post coronary bypass grafting surgery, is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


